Citation Nr: 0740922	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey, (RO), which, among other things, denied 
service connection for hypertension and PTSD.  

In May 2006, the Board remanded the issues of entitlement to 
service connection for hypertension and PTSD for additional 
development.  A June 2007 rating decision granted service 
connection for PTSD, and a June 2007 supplemental statement 
of the case (SSOC) denied service connection for 
hypertension, secondary to PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2006 VA remand requested that the veteran be 
scheduled for a VA psychiatric examination to determine 
whether he had PTSD, and if so, whether it was at least as 
likely as not that the PTSD was due to combat in Vietnam.  If 
PTSD was diagnosed, the examiner was to address whether it 
was at least as likely as not that the veteran's hypertension 
was caused by the PTSD.  

The report of a September 2006 VA examination (which was the 
basis of the June 2007 grant of service connection for PTSD 
and the June 2007 denial of service connection for 
hypertension, due to PTSD) provides a diagnosis of PTSD, that 
was as likely as not due to the veteran's combat experiences 
in Vietnam.  The report also provides an Axis III diagnosis 
of hypertension but fails to address the relationship, if 
any, between the veteran's PTSD and hypertension.  

A Remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the Remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Where the Remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.  Because the 
Board's May 2006 Remand instructions were not complied with, 
the Board finds that this case is not ready for appellate 
review and must be remanded for compliance with the Remand 
instructions.

In so finding, the Board is aware that the June 2007 SSOC 
observes that a February 2003 VA examination report includes 
an opinion that the veteran's essential hypertension was not 
related to his PTSD.  

The Board nevertheless finds that additional development is 
still required.  The February 2003 negative opinion is 
inadequate for the proper adjudication of the veteran's 
claim.  It does not address whether the veteran's PTSD 
aggravated his hypertension.  Such a medical opinion is 
necessary for the proper adjudication of the veteran's claim 
under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 
(1995).  The February 2003 negative opinion was in fact made 
at a time when a VA psychiatric examiner had determined that 
the veteran did not even have PTSD.  See the report of the 
February 14, 2003 VA Initial Evaluation for Post-Traumatic 
Stress Disorder (PTSD) Exam.  The February 2003 negative 
opinion also fails to provide any reasons or explanations for 
its conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination to determine 
whether the veteran's hypertension is 
caused by or aggravated by the service-
connected PTSD.  The claims file must 
be made available to and reviewed by 
the physician.  

Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the following:

A.  Whether the veteran's hypertension 
was caused by the service-connected PTSD.  

B.  If PTSD did not cause the veteran's 
hypertension, state whether the service-
connected PTSD aggravates (increases in 
severity beyond natural progress) the 
veteran's hypertension.  If aggravation 
is found, the disability attributed to 
such aggravation should specifically be 
identified.

If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for hypertension, to include 
as secondary to PTSD.  The analysis must 
address 38 C.F.R. § 3.310 and Allen, 
supra.  If the benefit sought on appeal 
remains denied, provide the veteran with 
an SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



